NO. 07-12-0022-CV

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL C

                                  MARCH 22, 2012
                          ______________________________

                                 GRADY R. MITCHELL,

                                                             Appellant

                                           v.

                 POPAT PATEL, INDIVIDUALLY, A/K/A PAUL PATEL,
                    KAMU PATEL, INDIVIDUALLY, SUNIL PATEL,
            INDIVIDUALLY AND D/B/A SUPER 8 MOTEL AND ANAND, INC.,

                                                       Appellees
                         ________________________________

              FROM THE 237th DISTRICT COURT OF LUBBOCK COUNTY;

                 NO. 2009-547,914; HON. LESLIE HATCH, PRESIDING
                        _______________________________

                           ON ABATEMENT AND REMAND
                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

         Grady R. Mitchell appeals from the trial court’s judgment that appellant take

nothing by his suit. The clerk’s record was filed with this Court on March 16, 2012. An

affidavit of indigence was filed by appellant on February 6, 2012. Appellees have filed a

response to the affidavit contesting Mitchell’s request to proceed without the payment of

costs.
      Accordingly, we abate this appeal and remand the cause to the 237th District

Court of Lubbock County (trial court) for further proceedings. Upon remand, the trial

court shall immediately cause notice of a hearing to be given and, thereafter, conduct a

hearing to determine the following:

      1. whether appellant desires to prosecute the appeal;

      2. whether appellant is indigent; and, if so,

      3. whether the appellant is entitled to a free appellate record due to his
      indigency.

      The trial court shall cause the hearing to be transcribed.      So too shall it 1)

execute findings of fact and conclusions of law addressing the foregoing issues, 2)

cause to be developed a supplemental clerk’s record containing its findings of fact and

conclusions of law and all orders it may issue as a result of its hearing in this matter,

and 3) cause to be developed a reporter’s record transcribing the evidence and

arguments presented at the aforementioned hearing, if any. Additionally, the district

court shall then file the supplemental records and reporter’s records transcribing the

hearing with the clerk of this court on or before April 23, 2012. Should further time be

needed by the trial court to perform these tasks, then same must be requested before

April 23, 2012.

      It is so ordered.

                                                Per Curiam




                                            2